Motion to add case to calendar for term commencing September 15, 1964, and for other relief, denied in all respects. Memorandum: In our opinion the appellant should not be granted discretionary relief while there is outstanding an order awarding the plaintiff wife a counsel fee for services rendered at the trial of this matrimonial action with which appellant has failed to comply. The appeal will not be added to the calendar for the September Term until the motion for an award of counsel fees for services upon the appeal is decided and we are advised of appellant’s compliance therewith if an award is made.